 In the Matter Of MYERS PRODUCTS CORPORATIONandINTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 101Case No.13-03017.Decided June 9, 1949DECISIONANDORDEROn December 6, 1948, Trial Examiner John Lewis issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices in violationof Section 8 (1) of the Act and recommending that it cease and desisttherefrom, as set forth in the copy of the Intermediate Report at-tached thereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices in violationof Section 8 (3) of the Act as alleged in the complaint and recom-mended dismissal of these allegations.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.'Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with this case to athree-member panel [Members Reynolds, Murdock, and Gray].The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and briefs, and the entire record in the case, andhereby adopts the findings and conclusions of the TrialExaminer,insofar asthey are consistent with our Decision and Order herein.The Trial Examiner found that the Respondent was not aware ofthe concerted activities of the polishers or that Bevan was acting astheir spokesman.We agree.Furthermore, we are of the opinionthat when Bevan asked for a raise, on the day of his discharge, therewas nothing in the context of events to indicate that he was speaking3Those provisions of Section 8 (1) and 8(3) of the National Labor Relations Act whichthe complaint allegedwere violated, are reenactedin Section 8 (a) (1) and 8(a) (3) ofthe Act asamendedby the LaborManagement RelationsAct, 1947.84 N. L. R. B., No. 8.32I MYERS PRODUCTS CORPORATION33in the capacity of a' representative of his coworkers or that his em-ployer believed or had reason to believe he was so acting.Accord-ingly, we find that Bevan was not discriminatorily discharged withinthe meaning of Section 8 (3) ofthe Act.ORDERUpon the entire record inthe case,and pursuant to Section 10 (c)of the National LaborRelationsAct, the NationalLabor RelationsBoard herebyorders.that theRespondent,Myers ProductsCorpora-tion, and its successors and assigns,shall :1.Cease-and desist from:(a)Threatening to discharge,or attempting to treat as new em-ployees or as having terminated their employment, or otherwiseattempting to penalize in their employmentstatus,any of its em-ployees on account of their membership in International Associationof Machinists, District No. 101, or in any otherlabor organization,or for otherwise engaging in concertedactivities; and(b) In any like or related manner interferingwith, restraining,or coercing its employees in the exercise of the right toself-organiza-tion, to form labor organizations, to joinor assistInternational Asso-ciation of Machinists, 'District No. 101, or any other labor.organiza-tion, to bargain collectively through representativesof their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or othermutual airor protection,as guaranteedin Section 7 of the Act and the amended Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post immediately at its plan in Rockford, Illinois, copies ofthe notice attached hereto, marked "Appendix A."Copies of saidnotice, to be furnished by the Regional Director for the ThirteenthRegion, shall, after having been signed by Respondent's representa-tive, be posted by the Respondent and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that saidnotices arenot altered,defaced, or covered by other material.(b)Notify the Regional Director for the ThirteenthRegion, inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be,and it hereby is, dis-missed insofar as it alleged that the Respondent committed an unfairlabor practice by unlawfully discharging or discriminatorily refusing ,34DECISIONS OF NATIONAL LABOR RELATIONS BOARDto reinstate John Bevan, Everett Peterson, Elmer Hills, T. R. Jacobs,Ellsworth Brickson, and Oscar Haeggquist.APPENDIX ANOTICE TO. ALL EMPLOYEESPursuant to a Decision and Order of, the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we,hereby notify our, employees that :WE WILL NOT threaten-to discharge, or attempt to treat as new,employees or as having terminated their employment, or other-wise attempt to penalize in their employment status, any of ouremployees on account of their membership in INTERNATIONALASSOCIATION OF MACHINISTS, DISTRICT No. 101, or in any otherlabor organization,. or for otherwise engaging in concertedactivities.WE WILL NOT. in- any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to, form labor organizations, to join or assistINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNo.101,or any other labor Organization,, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.MYERSPRODUCTS CORPORATION,Employer.Dated----------------------By-------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced; or covered by any other material.INTERMEDIATE REPORTMr. Robert Ackerberg,for the General Counsel.Large, Reno and Zahm, by Mr. Shelby L. Large,ofRockford, Ill., for theRespondent.Mr. Jack J. Denny,of Chicago, Ill., for the Union.STATEMENT OF THE CASEUpon a second amended charge filed November 29, 1946, by International Asso-elation of Machinists, District No. 101, herein called the Union, the General Coun-sel of the National Labor Relations Board,' by the Regional Director of theIto-'herein as the General CounselThe National Labor-Relations Board will be called theBoard.1 MYERS PRODUCTS CORPORATION35Thirteenth Region (Chicago, Illinois'), issued a complaint, dated March 17,,1948,'against MyersProducts Corporation, herein called the Respondent, alleging-thatthe Respondent had engaged in and was engagingin unfairlabor,practicesaffecting commerce within the meaning of Section 8, (1) and (3) of the NationalLabor Relations Act,2 and Section 8 (a) (1) and (3) of the Labor ManagementRelations Act, 1947,8 and Section 2 (6) and, (7) of the Act and the Amended Act.Copies of the complaint, the second amended charge, and notice of hearing wereserved upon the Respondent and the Union on March 17, 1848.With respect to the unfair labor practices the complaintalleges, in substance,that the Respondent terminated the employmentof six namedemployees on, orabout, August 22, 1946, and thereafter failed and refused and continues to, failand refuse to, reinstate, such employees 4 for the reasons that they joined andassisted the Union and engaged in concerted activities for the purpose of collec-,tive bargaining with regard to rates of pay, hours of employment, or other con-ditions of employment.Respondent in its answer denied the various allegations of the complaint,including the allegations with respect to the jurisdictional facts, as wellas thosepertainingto the commission of the unfair labor practices.The answer alsoalleged affirmatively that each of the employees mentioned in the complaint vol-untarily terminated his employment with the exception of John Bevan, and thathe wasdischarged for good cause.Pursuant to notice, a hearing was held at Rockford, Illinois, from August 24to' 26, 1948, inclusive, before the undersigned, John Lewis, the,TrialExaminerdesignatedby the Chief Trial Examiner.The General Counsel and the Respond-eht were each represented by counsel and the Union was represented by a GrandLodge Representative.All parties participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,,and to in-tioduce'evidence bearing oii the issues.At the conclusion of the General Coun-sel's case-in-chief, the Respondent moved to dismiss the complaint on the groundthat the evidence adduced failed to support the allegations of, the complaint,either with respect to the jurisdictional facts or the commission of any unfairlabor practices by the, Respondent.This motion was denied by the undersigned;At the 'conclusion of the entire case, Respondent renewed its previous motion,Ruling on such motion was reserved by the undersigned and such motion I is dis-posed of in accordance with the findings, conclusions, and recommendationshereinafter made.During the course of the hearing the undersigned granted amotion by Respondent for the separation of witnesses, including those allegedin the complaint to have been discriminatorily discharged.At the conclusionof the hearing, the undersigned granted motions by the General Counsel andthe Respondent to conform the pleadings to the proof as to formal matters.Theundersigned also advised the parties that they could make oral argument beforehim, and file briefs or proposed findings of fact and conclusions of law, or both.The Respondent stated, that it did not desire oral argument since it had alreadystated its position in connection with its motion to dismiss the complaint.TheGeneral Counsel also declined an opportunity for oral argument.Memoranda2 49 Stat. 449, herein called the Act.61 Stat. 136, herein called the Amended Act.4The employees alleged to have been dischargedand refusedreinstatement are EverettPeterson,., ElmerHills,John Bevan, T. R. Jacobs, EllsworthBrickson,and OscarHaeggquist. 36DECISIONS OF NATIONALLABOR RELATIONS BOARDin'the nature of briefs were subsequently filed with the undersigned by the GeneralCounsel and the Respondent.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Myers Products Corporation, is a corporation organized underthe laws of the State of Illinois, with its principal office and placeof business atRockford, Illinois.It is engaged in the manufacture of soda fountainappliances,and more specificallyice cream dippers anddishers.The principalraw materialused in themanufacture of such appliancesis stainlesssteel,which is procuredprincipallyfrom theCentralSteeland Wire Company of'Chicago, Illinois, salesagent for the Carnegie-Illinois Steel Corporation.These materialsare shipped'to'Respondent from Chicago.Approximately 5 percent of the raw materials usedby Respondent is shipped directly to Respondent from outside the State ofIllinois.`The parties stipulated that in the year 1947, the products of Respondent werepurchased by the Myers ProductsSalesDivision of the Albert Pick Company, Inc.;to the extent of $626,673.46 and that thesepurchaseswerefully consummatedwithin the State of Illinois ; that in the year 1947, the Myers Products SalesDivision of the Albert Pick Company, Inc., sold such productsto its customerslocated through the UnitedStates andother countries in the amountof $562,-864.72, of which amount $51,005.65 were sold to customers locatedin the Stateof Illinois.In the year 1946, according to the testimony of Myers,all of Respondent'sproducts were sold, under contract, to Franklin Products Corporation, whichitwas stipulated is a wholly owned subsidiary of the Albert Pick Company, Inc.According to Myers' testimony, such sales amounted to between $50,000 and$60,000 in 1946.Respondent's products are sold under thename of Myers DeLuxe Dishers and, according to the testimony of Myers and his brother, DavidMyers,' are distributed by the Myers ProductsSalesDivision all over theUnited States.Respondent in its brief contends that it is not engaged in commercesince 95percent of its raw materials are purchased within the State ofIllinois and allof its sales are consummated within that State. Irrespective of whether Re-sondent's extra-State purchases are, sufficient to constitute engagement in com-merce within the meaning of the Act,' it is clear that by virtue of its sales tothe Albert Pick Company, Inc., and/or the Franklin Products Corporation, theRespondent is engaged in a business affecting commerce within the meaningof the Act. It is not necessary, as Respondent apparently contends,to a findingof engagement in commerce that Respondent directly ship its products out ofthe State of Illinois, but it is sufficient to sustain such a finding that the majorportion of such products is shipped out of the State by the Albert Pick Company,5The above findings are based principally upon the testimony of Marvin Myers, secretaryof the Respondent corporation6David Myers is vice president in charge of sales'There was no showing as to the origin of the great bulk of the raw material used byRespondent, consisting of stainless, steel, except that it was purchased from the Central-Steel and Wire Company of Chicago. MYERS PRODUCTS CORPORATION37Inc. and/or the Franklin Products Corporation, with whichRespondent has acontractual arrangement for the distribution of its products 8The undersignedconcludes and-finds that the Respondent, at all times material,was and is en-gaged in commercewithin themeaning ofthe Act and the Amended Act.II. THE ORGANIZATION INVOLVEDInternational Association of Machinists, District No. 101, is a labor organiza-tion admitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Backgroundand issuesDuring the period here involved the 6 individuals alleged in the complaintto have been discriminatorily discharged were employed as polishers in thepolishing department of the Respondent's plant.There were about 10 polishersemployed in the department at the time, supervised by a foreman, one SwenBenson °The department was under the over-all supervision of the factorysuperintendent, Marvin Myers.10The work of the men in the polishing depart-ment involved the completion of metal ice cream dippers or dishers by a polish-ing and buffing process.The General Counsel attempted to show by the testimony of hiswitnessesthat the polishers were dissatisfied with their system of pay and formed agroup for their mutual protection in dealing with management on the pay ques-tion ; that one of the, polishers, John Bevan, was discriminatorily discharged onAugust 22, 1946, because of his participation in concerted activity with the otherpolishers and for seeking a pay increase; that the other polishers were dischargedon the same day because of their support of Bevan, or, in the alternative, thatthe other polishers struck because of the discharge of Bevan ; and that all ofthe employees involved were discriminatorily refused reinstatement when theysought to return to work.The Respondent's position, in brief, is that it knewnothing of the concerted activity of these employees; that Bevan voluntarilyquit or, in the alternative, that he was discharged for loafing and inefficiency ;that the other employees voluntarily quit their employment because of a pre-arranged secret understanding that they would walk out if one of their numberwas discharged ; that such walk-out was not a labor dispute ; and finally, thatthey failed to apply for reinstatement after respondent had offered to reinstatethem.The testimony as it developed at the hearing revolved mainly about thefollowing items: (1) the various changes in the pay system prior to August 22,1946, and the formation of a group by the polishers during this period, (2) theevents of August 22, 1946, including the alleged discharge of Bevan and the walk-out by the other polishers, (3) the various efforts to reinstate the polishers afterAugust 22, 1946.8N L R B. v Sunshine Mining Company,110 F (2d) 780 (C. A.9) ; Matter of UniqueVentilation Co , Inc,75 N L R B 325;Matter of Trinidad Brick and Tile Company, 67N L R B 1351 ;Matter of Shore Products Company,55 N L R B. 4310Benson was still employed by Respondent as foreman at the time of the hearing andwas,one of the main iitnesses called in its behalf10As previously mentioned, Marvin Myers is also secretary of the Respondent corpora-11tionHe is also son of its president, Louis Myers.-853396-50-vol. 84-4 38DECISIONS OF ^ NATIONAL LABOR RELATIONS BOARDB. The discharges;the interference,restraint,and coercion1.Events leading .up to August 22, 1046; the pay changes and the inceptionof employee concerted activitySeveral changes were made,in the method of paying the polishers prior tothe August 22 walk-out.Up until May 1946, the polishers were paid on astraight hourly basis, the. rate having been increased at various times not herematerial:Sometime around May ;1946, the. polishers were placed on a groupincentive system, under which they would all receive a bonus of 20 percent, inaddition to their regular straight time hourly earnings, if the group produced1,500 dishers a day.The men worked as a unit under this system with eachman performing a specific part of the finishing operation.After several weeksthe men were taken off this group system and placed on an individual incentivesystem.Under this system each man was responsible only for his own produc-tion and would receive a'20 percent bonus in addition to his hourly rate earningsif he produced 150 dishers a day."Although there was some suggestion in thetestimony of. employee dissatisfaction with the various changes in the paysystem, there is no evidence of any improper motives on the part of Respondentin changing, from one system to another.Moreover, the evidence discloses thatany dissatisfaction which may have existed was not shared. by all of thepolishers 12..However, since the change from the group to the individual system did notresult in any increase in the basic rate of pay there was some dissatisfactionamong the polishers, and a group of them discussed during their lunch hour thedesirability of obtaining an increase in their take-home pay.13,Information asto the desire of the polishers to increase their earnings came to the attention ofSuperintendent Myers," and several weeks before the walk-out of August 22,1946, Myers proposed to'the polishers a change in their pay system 1°The newproposal involved abandonment of the incentive system, and payment on a straightpiecework basis.The polishers were to be paid 7 cents per disher or dipper, and","'Under both the group and the individual incentive systems the men would receive nomore of a bonus if they exceeded the group quota of 1,500 dishers a day, or the individualquota of 150 dishers per day.Their average earnings.under.both systems was $1 05 perhour,plus the 20 percent bonus.The testimony of employees Oscar Haeggquist and Elmer Hills disclosed that most ofthe employees had been satisfied with the group system but that some of the polishers didnot like working as a group.Haeggquist testified that after the men tried the individualsystem they were generally satisfied with it.According to the testimony of Superintend-ent Myers,the men had been put on the group system because early postwar shortages pre-vented the company from giving each man sufficient equipment to perform all the nineoperations involved in the finishing processThe employees were taken off the groupsystem, according to Myers,because some of the men complained that they were doing all ofthe work and others were shirking,and because the company had obtained sufficient equip-ment to permit each man to perform the complete operations13This group, which ate together during the lunch period, included, in addition to thesix employees named in the complaint, another polisher referred to by the others as "Tex"Hatfield.14Although there was no direct testimony by the employees of their having spoken toMyers about an increase prior to August 22, 1946, Myers testified that several of theemployees had spoken to him about increasing their earnings.1sThe exact date of this proposal cannot be fixed with precise accuracyThe employeeswho testified fixed it, variously, from a week and a half to 3 weeks before the August 22walk-out, 'and Myers estimated that the proposal was made about a month before thatdate.The precise date is not material to the issues,but the undersigned fixes it asapproximately 2 to 3 weeks before the employees walked out on August 22, 1946. MYERSPRODUCTS CORPORATION39Myers estimated that they could produce 200 units per day which would resultin an increase, in, their hourly rate earnings to $1.40 per hour.Employee JohnBevan suggested that the polishers be, permitted to think over this proposal andMyers.agreed, no definite date being fixed for putting it into effect.As -previously mentioned, during this period a group of the polishers regularlyate their lunch together at the plant, and it was their custom to discuss informallythe question of wages and other matters of common interest. - At about- thetime of the new pay proposal by Myers this group organized itself on a some-what more formal, basis and it was agreed that John Bevan would be theirspokesman for the purpose of taking up with management the question of a` wageincrease and, other matters which might be the subject of'any grievance. ' It wasalso agreed that if one of their number was discharged, the others would walkout in sympathy.10The testimony of the employees discloses, however, that upuntil the August 22 walk-out they had not advised anyone connected with man-agement,of the fact that they had formed this group or had appointed a spokesman.The undersigned finds, as a fact, that Respondent was unaware of the existenceof the group prior to August 22, 1948. The testimony further discloses thatalthough the employees in the group had reached a decision at their lunch hourmeetings -not to accept Myers' pay proposal," this fact was not communicatedto Myers, to Foreman Benson, or to any other responsible agent of the companyprior to August 22, 1946.2. The events of August 22, 1946,On the morning of August 22, 1946, employees John Bevan and Elmer Hills werestanding at their machines discussing the fact that they and some of the otheremployees had been getting back a number of completed dishers to be reworkedbecause of alleged imperfections in the finishing process 18While this conversa-16There is some question as to the precise date when the group organized itself on thismore formal basisThe General Counsel contends,and some of the testimony suggests,that it was formed prior to the proposal by Myers for a change In the pay system froman incentive to a piece-rate basis.However, the consensus-,of the testimony of the em-ployees involved is that the appointment of Bevan as their spokesman,,and the agreementtowalk out if any of them were discharged, took place after Myers had made theproposal in question.'Although the precise date is not material to the issues in thisease, the undersigned finds that the more formal stage of the group's organization occurredafter the last Myers pay proposal.'7The employees'decision not to accept the proposal was based on their belief that itactually resulted in a decrease in their rate of pay.According to their computations,under the pay system then in effect they were getting 8 cents per unit produced,whileunder theMyersproposal they would receive 7 cents per unit. - The increase In theirtake-home pay would result not from any increase in their basic rate of pay but from thefact that their daily quota of production was increased from 150 to 200 units.Myerstestified that this proposed increase in production was feasible because improvements indies, equipment,and material over that used in the early postwar period had made itpossible for the employees to readily increase their daily production.The undersignedfinds it unnecessary,for purposes of the conclusions hereinafter reached, to determinethe merits of this controversy.'8 Several of the employees testified that during the period following the making of theMyers' payproposal there was a marked increase in- the number of fishers rejected forimperfections in the finishing process and sent back to be redone by the polishers.How-ever, although they could see nothing wrong with the rejected dishers, they never com-plained to the foreman or to Myers about this.Two of the employees,Ellsworth Brick-son and Everett Peterson,testified,on the other hand,that they experienced no increasein the number of dishers sent back for rework during this period.Myers denied orderingany increase in the number of dishers sent back for rework,and testified that he had 40DECISIONS:OF NATIONALLABOR.RELATIONS BOARDtion was going on another of the polishers, Ellsworth Brickson,came over andjoined in the discussion.After about 5 minutes the foreman, Benson, walkedover and told them to get back to work, stating that he was tired of being"bawled out" by Marvin Myers on account of their "loafing." 1p Bevan deniedthat he was loafing, stating that he was making his quota of 150 dishers per day.Bevan then proceeded to tell Benson that the polishers wanteda raise.Bensonreplied, according to Bevan's testimony : "Well, he told me we had our chancefor the raise when Marvin offered it to us that day, and I told him that it wasa cut instead of a raise.He told me if I didn't like it here to get my check."Bevan then retorted that if he (Benson) was not satisfied with Bevan's services,he could get Bevan's check.20At this point, Benson left and went up to the frontoffice to report to Superintendent Myers about the incident` The latter in-structed him to get Bevan's check.After an interval of about 20 minutes Benson returned to the polishing depart-ment with Bevan's check and with a statement of the amount of his 1946 earningsthat had been withheld for income tax purposes.He laid them on Bevan'sbench, who, by that time, was back at his machine working." According toBevan's credited testimony, he asked the foreman why he had been fired andthe latter did not at first reply.Bevan, testified that then, "I told him the onlyreceived no complaints on this score.On this state of the record the undersigned isunable to find that there was any substantial increase in the number of dishers sentback for rework after the Myers' pay proposal or that any increase which might haveoccurred was the result of a deliberate policy by Respondent to harass its employeesbecause of their failure to accept the pay proposal."Benson testified, that he had talked to Bevan about loafing on two prior occasions,August 22.Benson was unable to recall, on cross-examination, any of the details ofthese prior incidents.He was somewhat confused as to whether Bevan had or had nottold him to "go to hell" on one of these prior occasions.He conceded that these werethe only two times when he ever had occasion to admonish Bevan, and that all duringthis period Bevan and the other polishers were meeting their quota of 150 dishers per day.Bevan denied that Benson had ever previously spoken to him about loafing.AlthoughBenson did not strike the undersigned as being a particularly reliable witness, it isunnecessary, for purposes of this proceeding, to determine whether Benson previouslyadmonished Bevan for loafing or not.20The foregoing is based on the credited testimony of Bevan, Hills, and Brickson, whichismutually corroborative in all material respects. It is partially confirmed by thetestimony of another of the polishers, Ted Jacobs, who heard the latter part of the conver-sation in which Benson told Bevan to get his check and the latter replied, according toJacobs : "If you want me to have my check, go get it yourself." Foreman Benson'stestimony differed somewhat from that of the other employees.According to his version,Bevan became angry when he was told to go back to work and told Benson to "go tohell," at which point he (Benson) told Bevan, "Well, if you don't want to go to workyou will have to get your check" and Bevan replied, "You go get it "Benson also deniedthat there was any talk of a raise during the conversation.As previously indicated, theundersigned did not find Benson to be a reliable witness.His manner of testifying wasflat and unconvincingWhen he left the safe moorings of his direct examination, whichwas conducted to a large extent by leading' questions, his testimony on cross-examinationconsisted of an amazing series of "I don't knows" and "I don't remembers," regardingthe details of the matters as to which he had previously testified.21According to Benson's testimony : "I told him I had a fellow back there by the nameof John Bevan who refused to work and that I wanted his check." It will be observedthat in this account of what happened Benson made no mention of Bevan's having toldhim to "Go to hell." In Myers' testimony of what Benson had reported to him there islikewise no mention of Bevan's having used this profanity. In a statement which Bensongave to a Board field examiner there is likewise no mention of Bevan's use of profanity.22Both Bevan and. Benson testified that, the former had returned to his machine andwas working when the latter returned with the check and-w'ithliolding statement. MYERS PRODUCTSCORPORATION41reason he fired me was because I had asked for a raise, and he told me I couldn'tdo that here or any place." 23At this point Benson turned to walk back to his desk. Bevan picked up thecheck and withholding statement from the bench and started to leave the plant.The other polishers in the group, some of whom had overheard parts of the ex-change between Bevan and Benson, left their machines and gathered aroundBevan who told them he had been fired.Benson then walked over and attemptedto get the men to return to work,24 and when they refused to do so he went to getSuperintendent Myers. In a few minutes Myers appeared on the scene. Theconversation which took place from this point on was testified to by Bevan asfollows :Q. Upon Marvin's arrival, what happened next?A.Marvin asked what the trouble was, and I told him there was notrouble with me, that I had been fired.Q. Anything else said at that time?And if so, who said what?A.Marvin told me, he said, "You asked for your check, didn't you?" andI said, "No."Q.Was there anything else said?A. I said that we wanted a raise. I asked for a raise. I told him I hadasked for a raise.Q. Tell us everything that was said, if anything else was said.A. He told me that I was supposed to take it up with him, and I said thatI thought there was a law to the effect that we were supposed to take it upwith our foreman first, and he said that he had one law here, and that waseither to get back to work or get the hell out.Q. To whom did he say that?A. To all of us.Q. And following that statement was there anything else said?A. Oscar Haeggquist told him that the only thing we could do was to goout on strike and picket the place.Q.Was there anything else said at that time?A. Marvin said that that was our privilege.Thereupon, Bevan, together with the other six polishers in the group, walkedout of the plant 2B It being about lunchtime they ate their lunch in a nearby28Bensondenied having said anything to Bevan when he laid the latter's check on hisbench, and was unable to recall whether Bevan had said anything to him at that time.Benson's testimony as to this incident is not credited.Considering the probabilities of-the situation it appears unlikely that nothing would have been said whena man was givenhis check terminating his employment.24Bensontestified that his direction that the men return to work includedBevan aswell as the others.However, he admitted that he did not ask Bevan to return his checkor specifically tell him that he could go back to work.Considering the words which hadjust passed between them, and the fact that Benson had given Bevan his check after havingreceived Superintendent Myers' approval, the undersigned is satisfied that Bevan was notincluded in the request for the men to return to work.21Bevan's testimony was corroborated in all material respects by the other polisherswho testified.Superintendent Myers in his testimony stated that none of the men said aword to him or offered any explanation in answer to his inquiry as to what was wrong.According to his testimony, they didn't tell him they were walking out because Bevan wasfired, but "just said they were all sticking together "Despite the fact that no one hadtold him what had happened, he claimed that he told the men, "what happened to Bevanand the foreman will be taken up later," and that he then told them to go back to work,including Bevan.Myers further testified that, despite his statement that Bevancould gobackto work, employee Haeggquist turned to him and said that they were going out topicket the place.Since it is obviousfrom allthe surrounding circumstances that the menwere walkingout because of Bevan's apparent discharge, the undersigned finds itdifficult 42DECISIONS OF NATIONAL LABOR 'REL'ATIONS BOARDpark and then proceeded to picket the plant.' The following day the otherpolishers received their pay checks and 1946 withholding statements in the mail:3.Efforts at reinstatement ; the Union enters the pictureOn the afternoon of the walk-out, Robert K. Gustafson, an organizer forDistrict 101, International Association of Machinists, went out to the plant andtalked to the employees on the picket line, after having received word of the,walk-out through the wife of a union member. The strikers authorized him torepresent them in negotiating a settlement of their dispute with Respondent-The following day, the Union through B. C. Bailey, business representative,wrote a letter to Respondent advising it that a majority of the employees in theplant were members of the Union and had authorized the Union to representthem as their exclusive bargaining agent.Respondent was requested to adviseBailey as to time, date, and place that the matter could be discussed. No.reply was received to this letter. In addition to writing this letter, the Union,through Gustafson, attempted to secure the assistance of the United States Con-ciliation Service in effecting a settlement of the dispute.At the suggestion ofa representative of the Conciliation Service who had spoken to Respondent'sattorney, Shelby L. Large, Gustafson called at the plant to talk to Superin-tendent Myers about 2 days after the walk-out.This meeting at Respondent's plant was the first of three meetings betweenrepresentatives of the employees and of management. It was attended byMarvin Myers and by his brother David 26 on behalf of Respondent, and byGustafson on-behalf of the Union.Myers told Gustafson that he would notrecognize him as a representative of the majority of the employees in the plant,unless the latter could prove that a majority of the employees had authorizedhim to represent them.Gustafson replied that he was not there as a repre-sentative of the other employees in the plant, but as a representative of thepeople who were out on strike, and that he had come to try to get them back onthe job, and to arrange for some sort of understanding on the wage question.He proposed specifically that the company put Bevan back to work and thatthe rest of the employees would then return, after which they could sit downand discuss the wage-piece rate proposal.Myers replied that as far as he wasconcerned, the employees had "quit" but that he would consider rehiring them ifthey would "re-apply" for their jobs.This would involve their coming to hisoffice individually for a talking to.The offer to take the men back did not,however, include Bevan, nor did it include Hills and another employee by thename of Carlson," whom Myers informed Gustafson he would not rehire. Gus-tafson replied that the men would not consider returning to work unless theywere all taken back. The meeting finally broke up with no definite decisionto believe that the men would have persisted in this action'after Myers had' made it appar,ent that Bevan could go back to work. Considering-the, probabilities of the situation,and based on his observations of the demeanor of these witnesses,the undersigned doesnot credit Myers'version of this incident;but finds that Bevan's testimony more nearlyaccords with what actually happened on this occasion26David Myers testified that he was vice'president of the company in charge of salesand of the office.He'will be referred to hereafter as D. Myers.His brother is referredto throughout as Superintendent Myers or as Myers.27 Carlson,although an employee of the Respondent,was not one of the polishers anddid not walk out with the other men.His connection with the strike arose from hisrefusal to cross the picket lineHe is not named in the complaint as one of the employees'who had been discharged or refused reinstatement. MYERS''PRODUCTS CORPORATION43reached28The strikers continued to picket the plant after this meeting andwere joined by a few of the other employees, including several female workers.About a week and a half later, on September 4, 1946, representatives of theparties had occasion to meet again at the local office of the United States Employ'ment Service.This meeting was called by a Mr. Springer, of the United StatesEmployment Service, in response to Respondent's request that that agency referto it applicants for polisher jobsThe Myers brothers attended on behalf ofRespondent ; Gustafson and B - C. Bailey, of the Union, and employee Hills,appeared on behalf of the striking employees. According to the testimony of boththe General Counsel's and Respondent's witnesses, the parties were informed bySpringer that under that agency's procedure, the United States Eniploylnent-Service would be unable to refer any job applicants to the Respondent if its lackof help was due to a pending labor dispute at the plant.Most of the discussionrelated to the question of whether there was or was not a labor dispute at theplant.Myers contended that there was no labor dispute involved. According tothe credited testimony of Hills and Gustafson, Myers at first took the position.that the men had all quit and later modified his position by stating that Bevanhad been discharged and that the others had quit. Springer advised the partiesthat as far as he could see there was a labor dispute at the plant and that he wouldbe unable to refer any polishers to Respondent.During the course of the discussion at the United States Employment ServiceOffice, the subject of taking the men back to work was raised. At one point in thediscussion, Myers offered to take back the women who were out on strike but lateragreed to take back everyone, except Bevan, Hills, and Carlson20 The repre-sentatives of the employees made no response to this offer.About a week after this meeting the Union filed an unfair labor practice chargewith the Board against the Respondent. In the meantime, the strikers continuedtheir strike and continued to picket the plant.Actual picketing continued untilabout October 25, 19400-28The foregoing findings are based on the testimony of Gustafson which was largelycorroborated by Myers.The only substantial difference in their testimony was with regardto the condition attached to the men's being taken backGustafson testified that Myerswould not take back Bevan, Hills, and Carlson, but that he would consider rehiring theothers after a talking to if they reapplied individually.According to Myers' testimony,he agreed to take back all of the employees "if they were willing to re-apply for work," but"that there were three men among this group, namely, Carlson, Bevan, and Hills, whom Iwanted to talk to when they came back to apply for work, and I wanted to see them andtalk to them for reasons of my own." Since the testimony discloses that the discussionbetween Gustafson and Myers involved, primarily, the issue of getting the men back towork, it seems unreasonable to suppose that the employees would have declined to accepta proposal to take all the men back.There was no claim by Myers or by his brother thatGustafson wanted to discuss the wage question or any other possible grievance at thismeeting, or that the latter insisted on settlement of other issues before the men returned.According to Myers' own testimony, Gustafson did not insist on any discussion as the repre-sentative of a majority of Respondent's employees but only on behalf of those men onstrikeMyers agreed to recognize him in that capacity.Considering the probabilities ofthe situation, the nature and quality of the testimony of these witnesses and their de-meanor on the stand, the undersigned is satisfied that the testimony of Gustafson moreaccurately represents what actually occurred on this occasion.29Myers could not recall that there wag any conversation at this conference as to takingback any of the employees.His brother, David, however, testified that Myers had statedhe would take all the employees back, the only reservation that be could recall was thathis brother wanted to talk to three of the men . Gustafson and Bailey both testified thatMyers offered to take back all of the employees, except the three mentioned above, and theirtestimony in this respect is eredited.3°Haeggquist testified that since the other men were married and he was not, he toldthem to get other jobs, but that they were expected to help out on the picket line from 44DECISIONSOF NATIONALLABOR RELATIONS BOARDThe final meeting between representatives of the company and of the employeesoccurred sometime in November 1946. This meeting was arranged by Mrs. JewelBriggs, a Field Examiner of the Board, and was held in Respondent's office. Inaddition*to Mrs. Briggs, there. were , present. Gustafson of, the Union,, the, Myersbrothers and their attorney, Shelby Large.The subject of taking the strikersback occupied a considerable portion of the discussion at this meetingAftersome talk, the company agreed that it would take back all of the striking em-ployees, including Bevan, Hills, and Carlson 81 , At that time, 50 to 60 percent ofRespondent's other employees were idle due to a shortage in steel but Myers statedthat as soon as normal operations were resumed he would take back all of thestrikers who wished to return.According to Myers' uncontradicted testimony,Briggs informed Respondent's representatives that in addition to taking the strik-ing employees back, a settlement of the matter would involve payment to themof the money lost during the period that they were not working.' AlthoughRespondent's representatives were agreeable to taking the employees back, theywere unwilling to agree to any money payment. The employees, on the otherhand, were unwilling to come back' unless the payments were made to'them.The meeting finally broke up without any definite conclusions having beenreached'No further meetings or discussions were held regarding the reinstate-ment of the strikers.C.Concluding liulings1.The discharge of BevanA determination of the nature of Bevan's termination of employment onAugust 22, 1946, involves a consideration of the following questions: (a) WasBevan discharged when he was given his check by the foreman or had he volun-tarily quit? (b) If he was discharged at that point, was he on the same dayreinstated or offered reinstatement by the foreman and/or by Myers? (c) As-suming that Bevan was discharged on August 22, 1946, did such discharge havea discriminatory genesis? The undersigned's conclusions on these essential issuesare as follows :(a)The undersigned finds and concludes that Bevan was discharged on August22, 1946, by Respondent when he was given his check and withholding statementby the foreman, Benson.' The uncontradicted testimony shows that Bensonreprimanded Bevan, Hills, and Brickson, for allegedly "loafing," that in theverbal exchange which followed between Benson and Bevan the former finallytime totime.According to his uncontradicted testimony he remained on the picket lineuntilOctober 25 or 27, 1946.81Gustafson testified that a considerable part of the discussion pertained to takingCarlson back, that Respondent contended he had nothing to do with the dispute of thepolishers, but that it finally agreed to take him back along with the other employeess''The testimony of Myers and Gustafson was substantially in accord that the companyhad offered to take back all of the employees.There was some discrepancy on the figurewhich the Respondent would be required to pay before the men would returnAccordingtoMyers, this amounted to $2,000, while Gustafson testified that $850 was the amount tobe paid.It is immaterial, for present purposes, to determine the actual figure mentionedat the meeting.0 According to Gustafson's testimony, when the meeting broke up the Respondent,through its attorney, Mr. Large, was supposed to inform the Field Examiner whether itwould be willing to make any payment.Myers did not recall that Respondent was toinform Briggs of its intention in this respect.For purposes of the conclusions hereinafterreached, it is unnecessary to determine whether the Respondent's representatives had prom-isedto communicate to Briggs their intention with respect to the making of payment to theemployees. MYERS PRODUCTS CORPORATION45told Bevan to get his check" Bevan's reply- to this, as testified to by both partiesto the argument, was, in effect, that he wouldn't get his check, and that if Ben-son wanted him to have it, he (Benson) would have to get it.When Bensonwent to the office he told Myers, according to his own testimony, "I had a fellowback there by thename ofJohn Bevan who refused to work and that I wantedhis check."When Benson returned and gave Bevan his check and withholdingstatement, he found that the latter had already returned to work. These factsall point clearly to a discharge rather than to a voluntary quitting.Myers' position as to whether Bevan had quit or been dischargedwas some-what confused and faltering. At one point he testifiedas follows :Q. Is that your contention now, that he quit?A.Well, realizing the facts, yes, so far as I know, he quit. The circum-stances are that he asked the foreman for his check. It was hisown volun-tary action.We did not force it on him.Q. You had no cause for discharging him at that time?A. I don't thinkso, no.We had had two reportsagainst him,and if Ihad received that third report I would have had anicelong talk with himwhich might have resultedin his beingdischarged.In its answer the Respondent specifically alleged, as a "further answer to saidcomplaint" that :Each of the employees mentioned in the complaint voluntarilyterminatedtheir employment with the exception of one John Bevan, and that the saidJohn Bevan was discharged for inefficiency, failure to perform his work,and on account of insubordination.When this statement in the answer, which bore Myers' signature, was calledto his attention on cross-examination, he stated : "Well, he was guilty of allthese charges, whether you want to call it voluntarily quitting or discharged,it doesn't make any difference.He was certainly guilty of all these chargesyou have mentioned."Under all the circumstances, the undersignedis satis-fied that Bevan's termination of employment was in fact and in law a discharge,and did not result from any voluntary quitting on his part ee(b)Respondent endeavored to show through its witnesses, Benson and Myers,that irrespective of whether the circumstances attendantupon Bevan's receiv-ing his check amounted to a discharge or a quit, he was immediately thereafteroffered an opportunity to return to his job, first by Benson and then by Myers.Benson testified that when the other men gathered around Bevan after hehad received his check and was starting to leave the polishing room, that he(Benson)asked the men to go back to work. He stated that his direction alsoincluded Bevan.Myers similarly testified that his request, when he arrivedon the scene, that the men either get back to work or get out was directed to allthe men including Bevan.However, the undersigned is satisfied, as previouslyindicated, that any request that the men get back to work was directed to theother polishers and was not intended or understood as including Bevan. Bevanu There is no substantial disagreement between the two participants in this exchangethat Benson instructed Bevan to get his check.According to Bevan's testimony,Bensontold him, "If I didn't like it here to get my check." According to Benson's version, he toldBevan, "If you don't want to go to work,you will have to get your check."asAccording to Bevan's testimony, if an employee quit it was the usual practice for himto get his own check,while if he were discharged,the foreman got his check for him.Benson confirmed this by his testimony that he got the checks only for dischargedemployees'1 Whether the discharge was of a discriminatory nature is hereafter discussed. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDhad, at that time, received his check and so far as Respondent was concernedhis employment relationship was terminated, whether it be designated a dis-charge or a quit.Under such circumstances, it seems evident that if manage-ment wanted to restore matters to thestatus quo,itwould have, in substance,told Bevan to return his check and forget about the incident. Yet, it is con-ceded that neither Benson nor Myers told Bevan to return his check or other-wise specifically indicated that the termination of employment would be re-voked.Indeed, considering the unpleasant argument which had just taken.place, and Respondent's claim of Bevan's insubordination, it is unlikely thatmanagement was then in any mood to forgive and forget.As far as the other men were concerned, they were unanimous that theywalked off the job because they believed Bevan had been fired. Since the im-mediate occasion for their threatening to walk out was Bevan's discharge, it isincomprehensible that they would have left work if Bevan had been permittedto return.Under these circumstances, the walk-out of the men can be referableonly to the termination of Bevan's employment and this, the undersigned finds,resulted from Bevan's unrevoked discharge by the foreman, Benson, which wasconfirmed by Myers.(c)The discharge of Bevan would not, however, result in a violation of Sec-tion 8 (3) of the Act and 8 (a) (3) of the Amended Act, unless the dischargewas discriminatory in character. In this connection, the General Counsel claimsthat Respondent was aware of the concerted activities of the polishers (includ-ing Bevan), and that Bevan was discharged because he asked for an increasein wages on behalf of the group. The General Counsel bases his claim that Re-spondent was aware of the concerted activities of the polishers on the factthat the various changes in the pay system "necessarily involved considerationof the ten polishers as a group," as well as on the fact that the "concerted stop-page of work on account of Bevan's termination and the subsequent conduct ofthe polishers could leave no doubt about their taking concerted action overworking conditions."The testimony of the polishers reveals that up until August 22, 1946, noneof them had ever revealed to either Benson, Myers, or anyone else connectedwith management, the fact that they had formed a group for their mutual pro-tection or that Bevan had been appointed as their spokesman."When Bensontalked to Bevan and the other two employees on August 22, 1946, about loafing,and Bevan brought up the question of a raise, there was no mention of the factthat he was acting as spokesman for a group of employees." There was nothingin what he said which would have suggested to the foreman that the request for araise arose out of the group action of Respondent's employees.The fact that the various proposals for change in the pay system were madeto all of the polishers does not, in the opinion of the undersigned, indicate ascontended by the General Counsel, that management was aware of the groupactivities of its employees at the time of Bevan's discharge.Some of thepolishers did not belong to the group that had been formed, and it is clear thatthe various proposals were made to all of the polishers as employees in thepolishing department and not as members of a group engaged in concerted activ-ity.The fact that the other six polishers walked out on August 22, 1946, after97Bevan, whoowas supposed to be the'spokesman for the group, specifically testified thathe had never informed management about the fact that the employees had formed a groupand were holding meetings, or that he had been appointed spokesman for the group.aeBevan testified that this was the first time he, or any of the other employees, had spokento management about the question of a raise. MYERS PRODUCTS CORPORATION47Bevan's discharge, made it evident that this group of polishers was then actingin concert, but it does not prove that management was aware at the time ofBevan's discharge that the employees had theretofore formed a group, nor doesit prove that Bevan was discharged because he was acting as spokesman for thegroup.On the contrary, the evidence discloses, and the undersigned finds, thatmanagement had no knowledge of the formation of the group when it dischargedBevan and that his discharge had no connection with his membership in the groupor .the fact that he had been appointed as its spokesman. The undersigned isconvinced that Bevan's discharge arose primarily out of the unpleasant argumentbetween himself and Benson in which neither would give quarter. and thatMyers sustained Benson's action to save face for his foreman." If Bevan'sasking for a raise played any part in the discharge, the undersigned is satisfiedfrom the testimony that it was not because he purported to be acting for thegroup or in concert with others.Under the circumstances, the undersigned willrecommend dismissal of that portion of the complaint which alleges that Bevanwas discriminatorily discharged.2.The alleged discharge of the other polishers, and the refusal to reinstateThe General Counsel contends that the August 22 walk-out resulted either froma discharge of the employees (actual or constructive), or, in the alternative, thatitwas a strike.Under the first alternative, it is contended that Myers' "ultima-tum" to the employees on August 22 amounted to a discharge, and that this wasmotivated by the concerted activities of the employees at that time and wastherefore discriminatory in character.Under the second alternative, it is claimedthat the strikers unconditionally requested reinstatement and that the offerto reinstate them contained discriminatory conditions which the employeeswere not obliged to accept.Respondent, on the other hand, contends that thepolishers "quit their employment and terminated their employment relationshipwithout just cause, and under such circumstances, the company is under noobligation to reinstate them. ..."Taking up Respondent's contention first, it is too apparent to require any ex-tended discussion that the action of the employees in walking out on August 22was not a quit but constituted concerted activity of the type protected by theAct.There is no question but that the employees walked out because they thoughtJohn Bevan had been wrongfully discharged.Respondent concedes that thepolishers told Myers that they were going to strike and picket the plant as theywalked out.A strike by employees in sympathy with a discharged employee isno less a "labor dispute" within the meaning of Section 2 (9) of the Act 40Striking employees, under such circumstances, are entitled to the protection ofthe Act even though the strike is unprovoked by any unfair labor practice andmay even be ill-advised." It is also well settled that individuals engaged in acurrent labor dispute retain their status as employees under Section 2 (3) of, theAct."Although Respondent could, without violating the Act, discharge Bevan8BAccording to Haeggquist's testimony, during the course of the interchange betweenthe polishers and Myers, the latter stated that "he would have to stick with his foreman,right or wrong, and that the only thing we had to do was to go back to,work or get out."4°Matter of Spencer Auto Electric, Inc.,73 N. L. it. B. 1416;Firth Carpet Co. v, N. L.R. B., 128 F. (2d) 633 (C. A. 2).41Matter of Draper Corporation,52 N. L R B 1477;Firth CarpetCo. v. N.L. R. B.,supra;Matter of Auto part Manufacturing Company,78 N. L. R. B. 461.42N.L. R. B. v. Mackay Radio t TelegraphCo., 304 U. S. 333 ; N.L. R. B. v. RemingtonRand, Inc.,130 F. (2d) 919 (C. A.2) ; Matter of Draper Corporation, supra; Matter ofClem D.Johnston d/b/a Roanoke Public Warehouse,72N. L.it.B. 1281. 48DECISIONSOF NATIONAL LABOR-RELATIONS BOARDunder the circumstances related above, when the other employees chose to walkout( in sympathy with him, Respondent could not regard them as having quitor consider their employment relationship as terminated.As strikers they wereentitled to the protection of the Act, as more fully discussed below.Coming then to the General Counsel's contentions, the undersigneddoes notbelieve that his argument that the polishers were discharged on August 22by Myers' "ultimatum" is worthy of serious consideration. Since they wereoffered the alternative of going back to work or getting out, there was clearlyno actual discharge ; nor may Myers' conduct be deemed a constructive discharge.While the 'action of an employer in subjecting his employees to a "relentlesscourse of persecution" so as to force them to quit may, under some circumstances,amount to a constructive discharge," the statements by Myers to the polisherson August 22 can hardly be said to fall within this category.While the em-ployees had a right to cease working in sympathy with Bevan, Respondent wasjustified in requesting them to work or leave the plant.That Myers' languagemay not have been that of the drawing room does not alter this conclusion.Although there was some suggestion, in the testimony adduced by the GeneralCounsel at the hearing, of a constructive discharge based on Respondent's sup-posed action of deliberately increasing the number of items sent back for-rework after the polishers, had failed to accept Myers' pay proposal, the Gen-eral Counsel has apparently abandoned any such contention" In any event,as the undersigned has previously found, there is no evidence to support a find-ing that Respondent deliberately increased the number of items sent back tobe reworked by the polishers nor is there any evidence that any such policy wasembarked upon to discourage concerted activity among its employees.45Deserving of more serious consideration is the General Counsel's contentionthat the employees were discharged on August 23, 1946, by the action of Respond-ent in mailing them their pay checks and withholding statements, and that thisdischarge was further evidenced by Myers' statement to Gustafson when theemployees applied for reinstatement that the men had already quit and wouldhave to reapply individually for reinstatement.The fact that the employeeswere sent their pay checks through the mails on a day other than the regularpay day and that such checks were accompanied by a statement of the amountwithheld from their earnings for income tax purposes suggests that Respondentintended to terminate their employment.The procedure of sending employeestheirwithholding statements was, according to Myers' own testimony, usedonly when employees quit or were discharged. The undersigned recognizes, ofcourse, that Myers took the position that the men had quit.However, in view ofthe admitted fact that they informed him they were going out on strike and to,picket the plant, it is inconceivable that Myers could have seriously believed thatthe men intended to quitMoreover, the fact that 2 days later Myers, in theface of an actual picket line, still maintained that the men had quit and wouldhave to re-apply as new employees and be interviewed individually, is additionalevidence of his intention to terminate their employment relationship on August23, 1946, because of their concerted activities.43Matter of Palm Beach Broadcasting Corporation,63 N. L. R. B. 597, 613 See alsoMatter of Kalamazoo Coaches, Inc ,66 N. L. R. B. 171 ;Matter of A. Sartomus d Co., Inc.,40 N. L. R. B 107, enforced 140 F (2d) 203 (C. A. 2).44 In his brief, the General Counsel refers to the increase in the number of items sentback for rework as resulting in a "fancied but psychologically real grievance "45 As previously found, Respondent was not aware, until, the August 22 walk-out, of anyconcerted activity among these employees. MYERS PRODUCTS CORPORATION49However, the Board has taken the position that the action of an employer, undersimilar circumstances, in purporting to discharge his employees is not seriouslyIntended to effectuate a termination of the employment relationship but is amere "tactical maneuver" designed to induce the strikers to abandon the strikeand resume work.' In theMajestic ManufacturingCo. case,supra,the employeradvised his employees by telegram on the day they walked out that unless theyreported back to work the next day their names would be removed from the pay-roll and someone else would be hired in their place. The employees did notcomply with this ultimatumTwo days later they received their pay checkswith a "Notice of Separation" containing the notation "Quit voluntarily withoutcause."During the negotiations which took place thereafter for the return ofthe strikers and settlement of the issues, the company took the position thatthe strikers were no longer its employees because their employment status hadbeen severed. In reversing the Trial Examiner's finding that the strikers hadbeen discharged by the employer, the Board stated :The strikers ceased work as a result of a then current labor dispute and,therefore, retained their status as employees within the meaning of Section2 (3) of the Act: yet, as the Trial Examiner found, they had no intentionof returning to their jobs until the Respondent acceded to their economicdemands. Consequently, the issuance of the separation notices had no actualeffect on their tenure of employment.As we have previously observed insimilar cases, such notices are primarily intended, not to effectuate a dis-charge, but as a tactical maneuver designed to induce the strikers to abandonthe strike and resume work.In theIndiana Deskcase,supra,the Board upheld the Trial Examiner's hold-ing that the Respondent's purported discharge was a mere "tactical maneuver,"despite a factual showing that each striker was given a separation notice statingthat he had "voluntarily" left Respondent's employ "without good cause," waspaid his accrued wages in advance of the regular pay period (a procedure ad-mittedly used only when men permanently left Respondent's employ or weredischarged), and in the face of the fact that when the strikers reapplied a weeklater they were told they would only be given consideration if they made applica-tion as new employees. In thePullman-Standard Carcase,supra,the Board over-ruled the Trial Examiner's holding that the employees were discharged, andfound the employer's action to constitute a tactical maneuver rather than adischarge, although the strikers were told that if they did not resume workthey would be regarded as having quit, were instructed to call at the office fortheir "drop cards," and when they applied for reinstatement were informed thatthey would have to go through the employment office individually and be inter--viewed by the superintendent.Itmay be observed that in a number of the cases cited the circumstances sur-rounding the initial purported severance of the employment relationship pointedeven more strongly than in the present case toward a real rather than a tactical46Matter of Majestic Manufacturing Co.,64 N. L. R. B.950;Matter of Indiana Desk Co.,Z6 N. L R.B.76, Matter of RockwodStoveWorks,63 N. L R B. 1297,Matter of HomeBeneficial Life InsuranceCo., Inc, 69 N.L R B 32, modified, 159 F(2d) 280(C.A. 4) ;Matter of Clem D. Johnston,d/b/a Roanoke Public Warehouse,supra; Matter of AmericanManufacturing Concern, 7 N.L. R B. 753;Matter of Stackpole CarbonCo,6 N. L R B.171;Matter of Pullman-Standard Car Manufacturing Co, 76 N.L. R. B.1254;Matter ofAldora Mills,79 N. L.R. B. 1. 50DECISIONS OF NATIONALLABOR RELATIONS BOARDdischarge,in that the strikers were given formal discharge or separation notices"Likewise,as indicated in the cases discussed above, the fact that the employertook the position when the employees applied for reinstatement that they wouldhave to apply individually or as new employees has been held by the Board notto be necessarily inconsistent with the theory that the employer was engagingin a tactical maneuver and did not actually intend to sever the employment rela-tionship.In the light of these and the other cases cited above, the undersignedfeels obligedto hold thatthe purported termination of employment of the polisherswho participated in the August 22 walk-out did not constitute a discharge but wasa tactical maneuver designed to induce them to abandon the strike and return towork."Since the undersigned has concluded that the employees who walked out onAugust 22 were not discharged,it is next necessary to consider the General Coun-sel's alternative contention that they were strikers who were improperly refusedreinstatement upon an unconditional request to be reinstated in their jobs.Ashas already been noted,the employees who walked out in sympathy with Bevandid not quit their jobs but struck because of Bevan's discharge.Since the under-signed has concluded that the discharge of Bevan was not discriminatory in char-acter,it is clear that the other employees who struck in sympathy with him wereeconomic,rather than unfair labor practice,strikers.As economic strikers theyretained their status as employees within the meaning of Section 2(3) of the Actand when they made an unconditional offer to return, the Respondent would beunder a duty to rehire them unless they had been permanently replaced 48The difficulty with the General Counsel's position in this respect is that thestrikers never made an unconditional offer to return.The offer to return, accord-ing to Gustafson's own testimony,was conditioned on Bevan being restored to hisjob.Without Bevan's restoration,the other employees refused to return to work.It is well settled that the insistence by strikers that an employee previously dis-charged be reinstated or that other grievances be remedied as a condition to theirreturn is not an unconditional application for reinstatement °0It may be urged that although the offer by the employees to return to work wasconditional, the reply to this offer by Myers that he would only take them back asnew employees and that he would decline to take back not only Bevan, but Hillsand Carlson as well, was discriminatory in effect and relieved the employees ofany further obligation to make an offer to return.However, in similar situations,the Board has held that an unconditional offer to return isa sine qua nonto puttingan employer in the position of discriminatorily refusing to reinstate strikers, eventhough the employer's reply to such an offer may contain discriminatory condi-tions.Thus, in theIndiana Desk Companycase,supra,where the employees'offer to return to work was conditioned on the employer's complying with their47Matter of Majestic Manufacturing Co , supra;Matter of Rockwood Stove Works,supra; Matter of American Manufacturing Concern, supra; Matter of Indiana Desk Co,supra9sAs to whether such action constituted interference, restraint, or coercion, see the dis-cussion below99N. L R. B v Mackay Radio it Telegraph Co, supra; Matter of Auto part ManufacturingCompany, supra;Matter of Roanoke Public Warehouse,supra.According to Myers' testi-mony, the strikers had not been replaced down to the time of the last meeting withmanagement.5°Matter of Wilson & Co, Inc, 77 N. LR B 959 (request for reinstatement conditionedon reinstatement of discharged employee);Matter of HoraceG.Prettyman,et at.,12N L R B 640, 670(offer to return conditioned on rehiring employees previously dis-charged and recognition of union)See alsoMatter of V. 0. MillingCo., 43 N L. R B.348,Matter of Albert Love Enterprises,66 N. L. R B. 416. MYERS PRODUCTS CORPORATION51wage demands, the Board held that the employer's insistence that he would onlytake them back as new employees was not discriminatory." Similarly, in theMajestic Manufacturing Companycase,supra,the Board refused to find a viola-tion of Section 8 (3), based on the employer's insistence that the strikers wouldhave to come back as new employees, where the strikers conditioned their returnto work on a settlement of the issues responsible for the strike. Since the Re-spondent, in the instant case, in the absence of an unconditional offer by thestrikers to return to work, did not discriminatorily refuse to reinstate them,52and since the undersigned has already found that the Respondent did not dis-charge them, it will be recommended that the allegation of the complaint thatthey were discriminatorily discharged and refused reinstatement be dismissed.3.Interference, restraint, and coercionAlthough Respondent's action in threatening and purporting to terminate theemployment relationship of the strikers by sending them their pay checks andwithholding statements, and by taking the position that they had quit and wouldhave to return as new employees did not constitute a discharge, the Board hasheld that such tactical maneuvering is coercive in effect and therefore, a viola-tion of Section 8 (1) of the Act. Thus, in theRockwood Stovecase,supra,theBoard, after holding that the purported discharge was a tactical maneuver and,therefore, not a violation of Section i8 (3), stated :Inasmuch as the purpose and effect of the Respondent's action in threaten-ing discharge and purporting to discharge the strikers was to restrain themfrom engaging in concerted activity for their mutual aid and protection, theRespondent thereby interfered with, restrained and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act in violation -of Section 8 '(1) thereof.We find that the strike was prolonged by thisconduct of Respondent and hence from then on became an unfair laborpractice strike.63However, unlike theRockwood Stovecase, the undersigned does not find thatsuch conduct by Respondent induced or prolonged the strike. In view of thetestimony by Gustafson that the employees refused to return to work unlessBevan was reinstated, it is clear that the employees' insistence in the reinstate-ment of Bevan was the primary cause for prolonging the strike rather thanRespondent's purported discharge or insistence that the employees come backas new employees." Likewise, since the employees walked out before thecoercive action occurred, it is clear that the strike was not induced thereby.Accordingly, the undersigned finds and concludes that the strike of Respondent'sIn that case the employees subsequently made an unconditional application for rein-statement, and the employer continued to insist that they apply as new employees. TheBoard held this subsequent conduct of the employer to be discriminatory62 It may be observed that despite the lack of an unconditional offer to return by thestrikers, Respondent did in November 1946, at the meeting conducted by Mrs. Briggs, offerunconditionally to take back all of the employeesThe refusal by Respondent to pay theamount claimed to be due as back pay did not affect the unconditional character ofRespondent's"offer, since the employees could not condition their return upon the paymentto them of the amount due as back pay.(N. L. R B. v. Riverside Manufacturing Co.,119F (2) 302 (C A 5)).w To the same effect seeMatter of Roanoke Public Warehouse, supra; Matter of Ameri.can Manufacturing Concern, supra; Matter of Aldora Mills,eupra."SeeMatter of Majestic Manufacturing Co., supra,where the Board found that whileRespondent's action in advising the strikersthat they had quit andwere no longer its em-ployees was erroneous as a matter of law, it did not delay or otherwiseprejudice the rein-statementof the strikers.I 52DECISIONS OF NATIONAL LABORRELATIONS BOARDemployees did not become an unfair labor practice strike but retained its eco-nomic character.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities set forth in Section III, above, occurring in connection with theoperations of the Respondent described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to be unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYSince it has been found that Respondent interfered with, restrained, andcoerced its employees in the exercise of their rights under the Act by its conductduring the period they were on strike, the undersigned will recommend thatRespondent cease and desist from such activities and from engaging in anylike or related acts or conduct, and take certain affirmative action designed toeffectuate the policies of the Act.Since it has been found that Respondent did not discriminatorily discharge orrefuseto reinstate the employees named in the complaint, the undersigned willrecommend that the complaint be dismissed in this respect.Moreover, since ithas been found that the strike of Respondent's employees was not induced orprolonged by any unfair labor practices, the undersigned will not recommendthat the strikers be unconditionally reinstated upon application to the positionswhich they held prior to the strike.However, since it has been found that thestrikersceased work as the result of a current labor dispute, they retained theirstatus as "employees," within the meaning of Section 2 (3) of the Act 65Accord-ingly, the Respondent is under an obligation not to discriminate in reinstatingthem upon application 68Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.InternationalAssociation of Machinists, District No. 101,is a labor organi-zation within the meaning of Section 2 (5) of the Act and the Amended Act.2.By interfering with,restraining,and coercingits employeesin the exerciseof therightsguaranteed in Section 7 of the Act and the Amended Act, theRespondenthas engagedin andis engagingin unfairlabor practices within themeaning ofSection 8 (1) of the Act and Section 8 (a) (1) of the Amended Act.66This does not include John Bevan, who, it has been found, was discharged prior to thestrike.w The obligation of an employer with respect to striking employees was summarized inthe case of NL. R. B. v. Remington Rand, Inc,130 F (2d) 919, 927 (C. A. 2), as follows:In the Mackay Radio case, [304 U S. 333] the Supreme Court held that an em-ployer whose employees have struck and who has committed no unfair labor practiceisnot obliged to discontinue his business but may hire others in the place of thesestrikers.The employer's obligation to reinstate in such case extends only to suchof the striking employees as have not been replaced during the strike. . . .Thus, in the instant case, the polishers having gone on strike in a current labordispute, retained their status as employees for the purposes of the Act and its pro-tective provisions.As such they had a right to apply for and he reinstated If re-spondent was guilty of an unfair labor practice, this right was unconditional. If itwas guilty of no unfair labor practice, the right existed, nevertheless, subject, how-ever, to the condition that only such strikers could seek and get reinstatement as hadnot already been replaced during the strike.f MYERS PRODUCTS CORPORATION533.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act and theAmended Act.4.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act and Section 8 (a) (3) of the Amended Act, bydischarging Everett Peterson,Elmer Hills,John Bevan,T. R. Jacobs,EllsworthBrickson,and Oscar Haeggquist,or by refusing to reinstate them.RECOMMENDATIONSUpon the basis of the foregoing findingsof fact andconclusions of law, theundersigned recommends that the Respondent,Myers Products Corporation, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Threatening to discharge,or attempting to treat as new employees oras having terminated their employment,or otherwise attempting to penalize intheir employment status, any of its employees on account of their membershipin International Association of Machinists,District No. 101, or in any otherlabor organization,or for otherwise engaging in concerted activities ; and(b) In any like or related manner, interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, to form labor or-ganizations,to join or assist International Association of Machinists,DistrictNo. 101, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection,as guaranteedin Section7 of the Act and the Amended Act ;2.Take the following affirmative action which the undersigned finds willeffectuate the purposes of the Act :(a) Post at its plant in Rockford, Illinois, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall,after having been signed by Respond-ent's representative,be posted by the Respondent and maintained by it forsixty(60) consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered,defaced, orcovered by other material; and(b)Notify the Regional Director for the Thirteenth Region, in writing withintwenty (20) days from the date of the service of this Intermediate Report, whatsteps Respondent has taken to comply with the foregoing recommendations.It is further recommended that unless on or before twenty(20) days fromthe date of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Respond-ent to take the action aforesaid.It is further recommended that the complaint be dismissed,insofar as italleges that the Respondent discriminatorily discharged Everett Peterson, ElmerHills, John Bevan, T. R. Jacobs,Ellsworth Erickson,and Oscar Haeggquist, andfailed and refused and continues to fail and refuse to reinstate said employeesin violation of Section 8 (1) of the Act and Section 8 (a) (1) of the AmendedAct.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,853396-50-vol 84-5 54DECISIONSOF NATIONALLABOR RELATIONS BOARDwithin twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the record orproceeding(including rulings upon all motions or objections)as he relies upon;together with the original and six copies of a brief in support thereof;and anyparty may, within the same period, file an original and six copies of a brief insupport of the Intermediate Report and Recommended Order Immediately uponthe filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other partiesStatements ofexceptions and briefs shall designate by precise citation the portions of the recordrelied upon and shall be legibly printed or mimeographed, and if mimeographedshall be double spaced. Proof of service on the other parties of all papers filedwith the Board shall be promptly made as required by Section 203.85. As furtherprovided in said Section 203 46, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten (10) days from the date of service of the order transferring the caseto the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 6th day of December 1948.JOHN LEWIS,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT threaten to discharge, or attempt to treat as new employeesor as having terminated their employment, or otherwise attempt to penalizein their employment status, any of our employees on account of their mem-bership in INTERNATIONAL AssoCIATION OF MAOHINIsrs, DISTRICT No. 101, or inany other labor organization, or for otherwise engaging in concerted activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, toform labor organizations, to join or assist INTERNATIONAL ASSOCIATION OFMACHINISTS, DISTRICT No. 101, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.MYERS PRODUCTS CORPORATION,Employer.Dated-------------------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.